Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
	Claims 1, 3, 6, 12, 17, 20-22, 32, 33, 38, 39, 41, 42, 48, 51, 55, 56, 58, 62, 63, 66, 68 and 71 are pending and currently under examination.

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 12/18/2020 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.


Claim Rejections – Improper Markush
Claims 1 and 3 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The claims are directed to a large multitude 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mozes et al. (US20100322928A1).
Claim 3 is drawn to an antisense polynucleotide agent for inhibiting expression of LECT2, wherein the agent comprises at least 8 contiguous nucleotides differing by no more than 3 nucleotides from any one of the nucleotide sequences listed in Table 3.  The elected sequence is SEQ ID No. 258.  The claim is interpreted such that the antisense only needs 8 contiguous nucleotides of SEQ ID No. 258 that differ no more than 3 nucleotides. 
Mozes et al. teach SEQ ID No. 6 that meets the structural limitations of the claim and therefore anticipates claim 3.

US-12-448-937-6
; Sequence 6, Application US/12448937
; Publication No. US20100322928A1
; GENERAL INFORMATION
;  APPLICANT: Yeda Research And Development Co. Ltd.
;  APPLICANT:Mozes , Edna
;  TITLE OF INVENTION: METHODS OF DIAGNOSING, MONITORING TREATMENT AND TREATING SYSTEMIC
;  TITLE OF INVENTION:LUPUS ERYTHEMATOSUS (SLE)
;  FILE REFERENCE: 46201
;  CURRENT APPLICATION NUMBER: US/12/448,937
;  CURRENT FILING DATE: 2010-09-10
;  PRIOR APPLICATION NUMBER: US 60/881,202
;  PRIOR FILING DATE: 2007-01-19
;  NUMBER OF SEQ ID NOS: 15
;  SOFTWARE: PatentIn version 3.4
; SEQ ID NO 6
;  LENGTH: 19
;  TYPE: DNA
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Single strand DNA oligonucleotide
US-12-448-937-6

  Query Match             72.0%;  Score 14.4;  DB 37;  Length 19;
  Best Local Similarity   62.5%;  
  Matches   10;  Conservative    5;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          4 CAUGCGAUUGUAUGCC 19

Db          1 CATGCTATTGTATGCC 16


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 12, 17, 20-22, 32, 33, 38, 39, 41, 42, 48 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damlaj, Moussab, et al. ("Hepatic ALECT-2 American journal of clinical pathology 141.2 (2014): 288-291), Prakash et al. ((US 20140313123 of record), Vickers et al. (JBC 2003 of record) and Benson et al. (Kidney International 2010).
The claims are drawn to an antisense polynucleotide agent for inhibiting expression of LECT2, wherein the agent comprises about 4 to about 50 contiguous nucleotides, wherein at least one of the contiguous nucleotides is a modified nucleotide, and wherein the nucleotide sequence of the agent is about 80% complementary over its entire length to the equivalent region of the nucleotide sequence of any one of SEQ ID NOs: 1-4, wherein the antisense comprises modifications and is a gapmer.
Damlaj et al. teach ALECT-2 or LECT-2 (leukocyte cell–derived chemotaxin
2)4 is a newly described amyloid precursor protein that has been officially recognized by the International Society of Amyloidosis, following a series of biopsy-proven cases
involving the kidney.5 It is a unique protein, since it forms amyloid deposits in its unmutated form and is not an acutephase reactant.6 The human LECT-2 gene is found on chromosome 5q31.1 by fluorescence in situ hybridization, in close proximity to cytokine genes, including interleukin (IL)–4, IL-5, and IL-9.7 It is expressed by hepatocytes, but little is known about its function in vivo” and further teach “LECT-2 may be implicated in certain inflammatory states, and one possibility could be that response to such an inflammatory state may be the trigger for increased expression and amyloid genesis.” (See page 290).  
	Prakash et al. teach in [0004] “[a]ntisense technology is an effective means for modulating the expression of one or more specific gene products and can therefore 
	Vickers et al. teach antisense technology is a valid strategy to evaluate the function of genes (see page 7108).  
	Benson et al. teach the nucleotide sequence of human Lect2, which is SEQ ID No. 1 as claimed (see at least Figure 6).
	It would have been obvious to one of ordinary skill in the art to make an antisense oligonucleotide targeted to Lect2 to ascertain the function of this gene given Damlaj et al. teach it is implicated in kidney disease as well as other diseases.  One would have been motivated to use an antisense oligonucleotide to evaluate Lect2 gene function as taught by Vickers and one would have been capable of making an antisense targeting any region of the human Lect2 gene, claimed as SEQ ID No. 1, given the nucleotide sequence was known in the prior art as taught by Benson et al. and Prakash et al. teach how to make and use antisense oligonucleotides having various modifications and conjugations as claimed.
prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozes et al. (US20100322928A1), Becker et al. (US 7,399,852) and Chen et al. (US 20110287424).
The claims are drawn to an antisense polynucleotide agent for inhibiting expression of LECT2, wherein the agent comprises about 4 to about 50 contiguous nucleotides, wherein at least one of the contiguous nucleotides is a modified nucleotide, and wherein the nucleotide sequence of the agent is about 80% complementary over its entire length to the equivalent region of the nucleotide sequence of any one of SEQ ID NOs: 1-4.  
Please note, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Further, it is well established that the patentability of product claims depends on the structure, not function, of the product. 
 “[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” Catalina Mkt. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). That is, “[f]rom the In re Papesch, 315 F.2d 381, 391 (CCPA 1963).
Furthermore, note that when a rejection is based on a reference teaching a product appearing to be substantially identical to the claimed product, and when the examiner presents reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112: “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].”  
“There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999).” See MPEP 2112.
Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).” See MPEP 2112.    
Thus any sequence that meets the structural limitations of the claim will meet the functional limitations of the claim.  Moreover, the claim is interpreted such that the nucleotide sequence can be any size between 4 and 50 nucleotides and have ‘about’ 80% complementarity to any of the claimed sequences, which can be any complementarity less than or more than 80%.
Mozes et al. teach an oligonucleotide having 19 nucleotides in length that is about 80% complementary to the claimed sequences:
RESULT 34
US-12-448-937-6
; Sequence 6, Application US/12448937
; Publication No. US20100322928A1
; GENERAL INFORMATION
;  APPLICANT: Yeda Research And Development Co. Ltd.
;  APPLICANT:Mozes , Edna
;  TITLE OF INVENTION: METHODS OF DIAGNOSING, MONITORING TREATMENT AND TREATING SYSTEMIC
;  TITLE OF INVENTION:LUPUS ERYTHEMATOSUS (SLE)
;  FILE REFERENCE: 46201
;  CURRENT APPLICATION NUMBER: US/12/448,937
;  CURRENT FILING DATE: 2010-09-10
;  PRIOR APPLICATION NUMBER: US 60/881,202
;  PRIOR FILING DATE: 2007-01-19
;  NUMBER OF SEQ ID NOS: 15
;  SOFTWARE: PatentIn version 3.4
; SEQ ID NO 6
;  LENGTH: 19
;  TYPE: DNA

;  FEATURE:
;  OTHER INFORMATION: Single strand DNA oligonucleotide
US-12-448-937-6

  Query Match             72.0%;  Score 14.4;  DB 37;  Length 19;
  Best Local Similarity   62.5%;  
  Matches   10;  Conservative    5;  Mismatches    1;  Indels    0;  Gaps    0;

SEQ 258          4 CAUGCGAUUGUAUGCC 19
                   ||:|| |::|:|:|||
SEQ   6          1 CATGCTATTGTATGCC 16

The oligonucleotide taught by Mozes et al. is a primer.  It is well known in the art that primers and probes can comprise backbone, sugar or base modified nucleotides at taught by Becker t al. (see columns 9, 10 and 13-15) and Chen et al. (see paragraphs 0123-0128).
It would have been obvious to modify the nucleotide of Mozes et al. to increase the binding affinity to the target and one would have been capable of doing so given the claimed modifications are well known in the art.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 



Claims 55, 56, 58, 62, 63, 66, 68 and 71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in the analysis of enablement: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The instant claims are drawn to a method of treating a subject having a disease or disorder that would benefit from reduction of LECT2 expression and methods of preventing at least one symptom in subject having a disease or disorder that would benefit from reduction of LECT2 expression. 
Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art.  The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains.  The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time 
A thorough review of the patent and non-patent literature indicates that the state of the art demonstrating a correlation between inhibition of LECT2 expression and benefits in certain diseases or disorders was nascent at the time of filing. Benson et al. (Kidney International 2010 of record) describes LECT2 has been found in cases of renal amyloidosis (see page 758 and Figure 1).  Benson et al. states that the pathogenesis of LECT2 remains to be elucidated and thus the prior art does not teach a predictable correlation between LECT2 and treatment for disorders or diseases that may benefit from reduction in LECT2 expression.
While the level of one of ordinary skill practicing said invention would be high, the level of predictability is considered variable as evident in the prior art discussed above and is not considered to provide sufficient enablement to practice the claimed invention.
Because the state of the prior art does not provide evidence of the degree of predictability that inhibition of the HIF1alpha pathway would lead to treatments or prevention of the vast number of vascular diseases or disorders, one of ordinary skill in the art would look for guidance or direction in the instant specification.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to 
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004).
	The working embodiment in the instant application describes contacting hepatocytes in vivo with a single antisense targeted to LECT2 and determination of mRNA expression levels.  The working embodiment in the instant application does not include a method of treating a subject having a disease or disorder that would benefit from reduction of LECT2 expression and methods of preventing at least one symptom in subject having a disease or disorder that would benefit from reduction of LECT2 expression.. While the MPEP 2164.02 states the specification need not contain an 
Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6, 12, 17, 20-22, 32, 33, 38, 39, 41, 42, 48, 51, 55, 56, 58, 62, 63, 66, 68 and 71are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,745,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter. Claims 1, 3, 6, 12, 17, 20-22, 32, 33, 38, 39, 41, 42, 48 overlap in scope to claims 1-28 of Patent ‘702.  Furthermore, it would have been obvious to use the oligonucleotide in Patent ‘702 in the methods of the instant claims. The Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001 at page 1008 (March 2008), indicated that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application. Thus, the co-pending product could be used in the method of the instant claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.


								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635